PETERS, J.
The appellant, Hughey, was convicted of murder in the first degree and sentenced to the penitentiary for life, at the fall term, 1871, of the circuit court of Marion county. And he appeals to this court from this judgment of .conviction on the matters set out in his bill of exceptions.
No threats unaccompanied with acts which threaten the life or limb of the slayer, will justify or excuse a felonious homicide. The threats insisted on in this case were not of this character. The court properly excluded them, as they could have been offered for no other' purpose. — United States v. Wiltberger, 3 Wash. C. C. R. p. 515; 2 Archl. Cr. Pl. p. 223 (marg.) et seq. and notes, Waterman’s ed. 1853.
The objections to the charges given by the court, and to the refusal of those moved for by the defendant on the trial below, proceed upon the same mistake, that mere antecedent threats are an excuse or justification for a felonious homicide. This is not so. There must be actual danger to the slayer at the time of the fatal blow, or such a state of facts as are justly calculated to impress his mind with the existence of such danger, before he is justified to strike in self-defense. Self-defense is simply the resistance of force, or seriously threatened force actually impending, by force sufficient to repel the danger, and no more. If it goes beyond this, there is guilt which is not excusable or *104justifiable. This is the result of the eases and authorities above cited. — 2 Bouv. Law Dict. p. 509, Self-Defense, and cases there cited. On the trial below there was no proof of actual impending danger, or any seeming danger, which would have justified-the prisoner in his heartless destruction of his victim’s life. He sought the occasion to kill, with the purpose to kill, when there was no sufficient necessity for it, and when it might have been avoided, and when it was clearly within his power to have resorted to peaceful means to restrain the deceased, had it been his wish to have assaulted him. — Rev. Code, p. 741, § 3956, et seq. We think the conviction was eminently proper, and regular; and it must stand.
The judgment of the court below is affirmed; and that court will proceed to execute its sentence as‘required by law.